COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Keith Allen Kupferer v. The State of Texas

Appellate case number:       01-11-00619-CR

Trial court case number:     1237989

Trial court:                 338th District Court of Harris County, Texas


       On October 16, 2012, we abated this appeal and directed the trial court to make
additional findings of fact and conclusions of law, to be included in a supplemental clerk’s
record. A supplemental clerk’s record complying with our Order of Abatement was filed in the
above-captioned appeal on January 25, 2013. Therefore, we order the appeal reinstated.
       Appellant’s supplemental brief, if any, is due February 14, 2013. The State’s
supplemental brief, if any, is due twenty days after Appellant’s supplemental brief is filed, or
March 6, 2013, whichever occurs earliest.
        It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date:             January 28, 2013